DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After the amendments filed 07/07/2022, claims 1-20 remain pending, of which 1, 8 and 14 were amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1-7 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jones et al (US 2009/0320106).
In Regards to claims 1 and 14, Jones discloses:
a gaming system (paragraph [0068], Fig. 1, currency processing machine 10) comprising:

an input device (paragraph [0074], coin input area 14);

a processor (paragraph [0097], controller 30 including a processor); and

a memory device that stores a plurality of instructions (paragraph [0097], controller 30 comprises software and/or firmware to control processing machine 10) that, when executed by the processor, cause the processor to:

receive, via the input device, independent of any communication with any portable electronic device and independent of any plays of any games, an input to purchase a virtual ticket voucher (paragraph [0282] – paragraph [0284], Fig. 18, a user inputs a plurality of coins into input region 14, processing machine 10 associates the value with a code selected by the user for later use, the examiner interprets associating an amount of funds with an electronic code as a “purchased virtual ticket”),

cause a reduction of a credit balance of the gaming system by a first monetary value associated with the purchased virtual ticket voucher, the reduction of the credit balance being independent of any plays of any games (paragraph [0284] – paragraph [0284], the balance due to the user on the processing machine is reduced by the amount associated with the electronic code of the user and transferred to the portable electronic device 250), and

after the reduction of the credit balance of the gaming system, cause a wireless communication of data associated with the purchased virtual ticket voucher to a portable electronic device (paragraph [0495], processing machine emails a receipt to the user).

In Regards to claims 2 and 15, Jones discloses that which is discussed above. Jones further discloses that:
when executed by the processor, the instructions cause the processor to wirelessly communicate, to the portable electronic device, the data associated with the purchased virtual ticket voucher without causing any printing of any physical ticket vouchers associated with the received input to purchase the virtual ticket voucher (paragraph [0495], processing machine emails a receipt to the user).

In Regards to claims 3-4 and 16-17, Jones discloses that which is discussed above. Jones further discloses that:
the virtual ticket voucher is associated with the first monetary value at a first point in time and the virtual ticket voucher is associated with a second, different monetary value at a second, subsequent point in time, the second, different monetary value is greater than the first monetary value (paragraph [0282] – paragraph [0284], Fig. 18, a user inputs a plurality of coins into input region 14, processing machine 10 associates the value with a code selected by the user for later use).
In Regards to claims 5 and 18, Jones discloses that which is discussed above. Jones further discloses:
a display device (Fig. 1), 

wherein the input to purchase the virtual ticket voucher is received prior to causing the display device to display a portion of a play of a game (paragraph [0282] – paragraph [0284], Fig. 18, a user inputs a plurality of coins into input region 14, processing machine 10 associates the value with a code selected by the user for later use).

In Regards to claims 6 and 19, Jones discloses that which is discussed above. Jones further discloses:
the input to purchase the virtual ticket voucher occurs independent of any placement of any wager on a game of chance (paragraph [0282] – paragraph [0284], Fig. 18, a user inputs a plurality of coins into input region 14, processing machine 10 associates the value with a code selected by the user for later use).

In Regards to claims 7 and 20, Jones discloses that which is discussed above. Jones further discloses that:
the purchased virtual ticket voucher is associated with a ticket validation number maintained by a remote server (paragraph [0029], the code is stored on at least one server). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al (US 2009/0320106) in view of Chamberlain et al (US 2004/0147309).
In Regards to claims 8-9, Jones discloses:
a gaming system (paragraph [0068], Fig. 1, currency processing machine 10) comprising:

an input device (paragraph [0074], coin input area 14);

a processor (paragraph [0097], controller 30 including a processor); and

a memory device that stores a plurality of instructions (paragraph [0097], controller 30 comprises software and/or firmware to control processing machine 10) that, when executed by the processor, cause the processor to:

receive, via the input device and, independent of any communication with any portable electronic device and independent of the play of the game, an input to cause a transaction associated with a virtual ticket to occur (paragraph [0282] – paragraph [0284], Fig. 18, a user inputs a plurality of coins into input region 14, processing machine 10 associates the value with a code selected by the user for later use, the examiner interprets associating an amount of funds with an electronic code as a “purchased virtual ticket”),
reduce a credit balance of the gaming system by a first monetary value associated with the transaction, the reduction of the credit balance being independent of the play of the game (paragraph [0284] – paragraph [0284], the balance due to the user on the processing machine is reduced by the amount associated with the electronic code of the user and transferred to the portable electronic device 250), and

after the reduction of the credit balance of the gaming system, cause a wireless communication of, data associated with the virtual ticket to a portable electronic device (paragraph [0495], processing machine emails a receipt to the user).

However, Jones does not specifically disclose:
a display device; 

causing the display device to display a play of a game; or 

the play of the game comprises a play of a game of chance

Chamberlain discloses:
an electronic gaming machine comprising an independent ticket purchasing kiosk (Abstract, Fig. 1), including a display (paragraph [0064], display device 30) which is caused to display a game of chance (paragraph [0065], display 30 and/or 32 are configured to display a main game and/or bonus game, for example a spinning reel game).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the separate game display and kiosk as taught by Chamberlain into the system as taught by Jones in order to yield the predictable result of allowing players the ability to purchase game tickets without the need to leave the game machine they are currently utilizing, thereby allowing for longer plays and increased profitability for game operators.



In Regards to claim 10, Jones and Chamberlain discloses that which is discussed above. Jones further discloses that:
the transaction occurs independent of the play of the game of chance (paragraph [0284] – paragraph [0284], the balance due to the user on the processing machine is reduced by the amount associated with the electronic code of the user and transferred to the portable electronic device 250).

In Regards to claim 11, Jones and Chamberlain discloses that which is discussed above. Jones further discloses that:
when executed by the processor, the instructions cause the processor to wirelessly communicate, to the portable electronic device, the data associated with the virtual ticket without printing any ticket vouchers associated with the transaction (paragraph [0495], processing machine emails a receipt to the user).

In Regards to claim 12, Jones and Chamberlain discloses that which is discussed above. Jones further discloses that:
the virtual ticket is associated with the first monetary value at a first point in time and the virtual ticket is associated with a second, greater monetary value at a second, subsequent point in time (paragraph [0282] – paragraph [0284], Fig. 18, a user inputs a plurality of coins into input region 14, processing machine 10 associates the value with a code selected by the user for later use).

In Regards to claim 13, Jones and Chamberlain discloses that which is discussed above. Jones further discloses that:
the virtual ticket is associated with a ticket validation number maintained by a remote server (paragraph [0029], the code is stored on at least one server).






Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715